Citation Nr: 0822780	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-24 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purposes of compensation and VA outpatient dental 
treatment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel







INTRODUCTION

The veteran served on active duty from April to July 1950, 
and from June 1951 to March 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the 
Cleveland, Ohio, Regional Office (RO) (Tiger Team) of the 
Department of Veterans Affairs (VA), wherein the Tiger Team, 
in part, denied service connection for a dental condition.  
The RO received the veteran's notice of disagreement in May 
2005.  The RO issued a statement of the case that addressed 
the issue on appeal in June 2006.  While the veteran did not 
submit a formal VA Form 9, Substantive Appeal, the RO 
received a handwritten letter from the veteran in early 
August 2006, wherein he referenced the RO's denial of his 
claim for service connection for gingivectomy surgery, and 
requested a hearing at a local RO.  The Board has accepted 
the veteran's August 2006 letter as a timely substantive 
appeal to the RO's May 2005 rating action.  See 38 C.F.R. § 
20.202 (2007).  Jurisdiction of the claims file currently 
resides with the Baltimore, Maryland RO. 

In November 2006, the veteran testified before a Decision 
Review Officer at the Baltimore, Maryland RO.  A copy of the 
hearing transcript has been associated with the claims files. 

In June 2008, a Veterans Law Judge granted the veteran's 
motion to advance the case on the Board's docket (AOD). 


        FINDING OF FACT

The veteran does not have a dental condition or disability, 
to include periodontal disease, as a result of combat wounds 
or other trauma during his active military service, and he 
does not meet the requirements for service connection for the 
limited purpose of receiving VA outpatient treatment.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met. 
38 U.S.C.A. §§ 1110, 1721, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the veteran 
with notice on the Pelegrini II VCAA elements in an October 
2004 letter.  The letter did not explicitly tell the veteran 
to submit all relevant evidence in his possession.  The 
letter did, however, tell him to let VA know of any evidence 
he thought would support his claims, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
VCAA notice via an October 2004 letter.  Id

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
instant service connection claim is being denied, no 
effective date or rating is being set, and the lack of notice 
as to these elements is not prejudicial.  Id.  

       Duty to Assist 

Regarding VA's duty to assist the appellant with his claim on 
appeal, service medical and personnel records, post-service 
private and VA examination and clinical treatment reports, 
testimony of the veteran, and statements of the appellant, 
and his service comrades have been associated with the claims 
files.  In addition, in May 2005 and November 2006, the 
veteran's treating dentist and VA dentist both provided 
opinions as to the etiology, if any, between the veteran's 
current periodontal disease and the alleged in-service dental 
trauma.  A copy of the aforementioned private and VA opinions 
are contained in the claims files.  While the veteran stated 
that he had sought treatment from several dentists for the 
period from 1954 to 2000, he also indicated that said 
dentists were either dead, retired or had moved.  (see, 
letters from the veteran to VA, dated in January and October 
2007).  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

II.  Factual Background

The veteran contends that his current periodontal disease is 
the result of a 1954 gingivectomy performed on tooth number 
four after an air embolus formed in his gingival after he 
experienced rapid decompression in a F-94 aircraft on, or 
about, July 12, 1953.  He maintains that for the period from 
1954 to 2000, he practiced good oral hygiene and sought 
dental treatment.  (See, letters from the veteran to VA, 
dated in January and October 2007).  

Service medical records include a June 1951 enlistment 
examination report showing that the veteran was missing the 
following teeth:  1, 16, 17, 29 and 30.  A dental record, 
dated in early March 1954, reflects that the veteran 
underwent a gingivectomy around tooth number four.  On Form 
OAFB 160-1, submitted by Office Of the Flight Surgeon, 533rd  
United States Air Force Infirmary, Oxnard Air Force Base, 
Oxnard, California, dated in September 1954, it was noted 
that the veteran was physical qualified for flying duty after 
an aircraft accident.  The nature of the accident was not 
provided.  A March 1955 discharge examinant report reflects 
that no additional teeth were missing, other than those noted 
at enlistment. 
 
Service personnel pertinently reflect that the veteran's 
military occupational specialty was an aircraft and radar 
observer.  Individual Flight Record, Aircraft Observer, dated 
in July 1953 and September 1954, reflect that the veteran 
flew F-94C airplanes on numerous occasions; the flight time 
ranged from thirty minutes to three hours and five minutes.  

Post-service private and VA medical evidence includes, but 
are not limited to, treatment records, prepared by the 
veteran's treating dentist, I. E. S., DDS, reflecting that 
the veteran received treatment from May to August 2000.  In a 
November 2005 letter to VA, Dr. S. reported the veteran's in-
service dental history, which is consistent with that 
previously reported herein.  Dr. S. concluded that because of 
the time lapse from the in-service gingivectomy to the 
subsequent development of his recession type appearance in 
other quadrants of the mouth, it was impossible to directly 
correlate the two events.  (see, November 2005 letter, 
prepared by I. E. S., DDS).  " 

Dr. S.'s opinion is affirmed by the opinions of a VA dentist, 
dated in February and November 2006.  In February 2006, a VA 
dentist concluded, after recounting the veteran's in-service 
dental history, along with clinical and radiographic 
examinations of the appellant's teeth, that he was unable to 
state whether the veteran's moderate periodontal bone loss 
was related to the 1954 gingivectomy performed on tooth 
number four.  The VA dentist further opined in a November 
2006 opinion that "it is not likely that his full mouth 
moderate bone loss is related to the gingivectomy in relation 
to the rapid decompression experienced in 1954."  The VA 
physician further concluded that, "that the patient's full 
mouth bone loss of 60 % moderately generalized periodontitis 
was due to lack of routine dental follow up and poor oral 
hygiene measures.  It is not caused by rapid decompression."  
(see, VA examination report and opinion, dated in February 
and November 2006, respectively.)  

III.  Laws and Regulations and Analysis

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  The Note immediately following states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  There is no evidence of record that the veteran's 
loss of teeth is the result of loss of substance of body of 
maxilla or mandible.  Therefore, the veteran does not have a 
service-connected compensable dental disability or condition 
(Class I).  See 38 C.F.R. § 17.161(a).

The veteran has not presented any competent evidence that he 
has a dental disorder for which service-connected 
compensation may be granted.  There is no evidence of any 
inservice dental trauma.  To have had dental extractions 
during service is not tantamount to dental trauma, because 
trauma of teeth, even extractions, in and of itself, does not 
constitute dental trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).  Although there is in-service evidence of the 
veteran having undergone a gingivectomy around the area of 
tooth number 4, there is no indication that said surgery was 
the result of any in-service dental trauma.

Even assuming, without conceding, that the veteran had 
sustained in-service dental trauma, a VA dentist opined in 
November 2006, after an entire review of the medical record, 
that the veteran's current periodontal disease is not related 
to said trauma, rather it was the result of poor oral hygiene 
and lack of dental treatment..  The Board observers the 
veteran's recent arguments that he had sought private dental 
treatment and had maintained good oral hygiene from 1954 to 
2000.  Unfortunately, and as noted previously herein, dental 
records from said period are not available as the dentists 
have either moved, expired or retired.  There is no other 
evidence of record that contradicts the foregoing VA and 
private opinions. 

Therefore, the veteran does not have a service-connected, 
non-compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma (Class II(a)). 
38 C.F.R. § 17.161(c).

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one- 
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury. See 38 C.F.R. § 17.161(b).  For veterans 
discharged prior to October 1, 1981 the application for this 
one-time (Class II) dental treatment must have been submitted 
within one year after service discharge.  The veteran applied 
for dental treatment in September 2004, almost f50 years  
after separation from service. See 38 C.F.R. § 17.161(b); 
see also Woodson v. Brown, 8 Vet. App. 352, 355 (1995) 
affirmed in part, dismissed in part by 87 F.3d 1304 (1996) 
(for veteran's who were discharged prior to October 1, 1981, 
the applicable time limit to file a dental claim cannot be 
tolled based on the service department's failure to notify a 
veteran about his right to file such a claim).

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided. Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not accruing to the 
veteran.  See 38 C.F.R. § 17.161(d), (e). Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made and such treatment 
provided. See 38 C.F.R. § 17.161(f).  Review of the record 
does not show that the veteran had sought VA dental treatment 
prior to the current claim.  There is no evidence 
demonstrating that the veteran has a dental condition that 
impairs or aggravates a service-connected disability (Class 
III). See 38 C.F.R. § 17.161(g). The veteran's service 
connected disabilities (peripheral vestibular dysfunction and 
tinnitus, both rated as 10 percent disabling, and 
hypothyroidism and hearing loss, each evaluated as 
noncompensably disabling) are not rated as 100 percent 
disabling by schedular evaluation or due to individual 
unemployability (Class IV), nor is he a Chapter 31 vocational 
rehabilitation trainee (Class V). See 38 C.F.R. § 17.161(h), 
(i).  He is also not receiving, or is scheduled to receive, 
VA care and treatment under 38 U.S.C.A. Chapter 17 (Class 
VI). See 38 C.F.R. § 17.161(j).

Therefore, the criteria for service connection for a dental 
disorder, for the purposes of entitlement to VA outpatient 
dental treatment, have not been met.

The preponderance of the evidence is against the claim for 
service connection for a dental disorder, including for the 
purposes of obtaining VA dental treatment; there is no doubt 
to be resolved; and service connection is not warranted.


ORDER

Service connection for a dental disorder for the purposes of 
compensation and VA outpatient dental treatment is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


